 PEPSI COLA BOTTLING CO.15Pepsi Cola Bottling Company and Brewery WorkersLocal No.79 andTruck Drivers and Helpers LocalUnionNo.515.Cases10-CA-7783andl0-CB-1811-3December 7, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn August 6, 1970, Trial Examiner Robert CohnissuedhisDecision in the above-entitled cases,finding that the Respondents, Pepsi Cola BottlingCompany and Brewery Workers Local No. 79, hadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and supporting briefs, andthe General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondents,Pepsi Cola Bottling Company, itsofficers,agents,successors,and assigns,and BreweryWorkers LocalNo. 79,its officers, representatives,and agents,shall take the action set forth in the TrialExaminer's Recommended Order.Section 10(b) of the National Labor Relations Act, asamended (herein the Act), with all parties represented, washeard at Chattanooga, Tennessee, on May 5 and 6, 1970,upon a consolidated complaint of the General Counsel ofthe National Labor Relations Board, through the RegionalDirector for Region 10, dated March 9, 1970.The complaintalleges,in substance, that Pepsi ColaBottling Company (herein called Respondent Employer orCompany) and Brewery Workers Local No. 79 (hereincalled Respondent Union) violated Section 8(a)(2) and (1)and Section 8(b)(1XA) of the Act, respectively, byexecuting, and thereaftermaintainingin force and effect, acollective-bargainingagreementpertaining to wages, hours,and working conditions of Respondent Employer's employ-ees in an appropriate unit,at a timewhen RespondentUnion did not represent a majority of the employees in saidunit.'Both Respondents, through their duly filed answersto the complaint, generally admitted the jurisdictionalallegations thereof aswell asthe fact of execution of theaforesaid collective-bargainingagreement on or aboutApril 28, 1969.2However, they generally denied thecommission of any unfair labor practices.At the hearing all parties were given full opportunity topresent evidence,toexamineand cross-examine thewitnesses, to argue orally, and to file briefs. Oral argumentwas waived. Subsequent to the hearing, helpful briefs werefiledwith me by counsel for the General Counsel and bycounsel for each Respondent.Having considered the record as a whole, including thebriefs,the argumentsof counsel, and my observation of thedemeanor of thewitnesseswhile testifying, Imake thefollowing:FINDINGS AND CONCLUSIONSI.COMMERCERespondent Employer is, and has beenat all timesmaterial, a Tennessee corporation with its principal officeand place ofbusinesslocated at Chattanooga, Tennessee,where it isengagedin the bottling and distribution of softdrinks.In an annualperiod, the Respondent Employer hassold and shipped products valued in excess of $50,000directly, to customers located outside the State of Tennes-see.Based upon the foregoing facts, which are admitted bythe Respondent Employer, I find that it is in engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATIONS INVOLVEDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding under1Thesefindings and conclusionsarebased,in part,uponcredibilitydeterminationsof the TrialExaminer,towhichtheRespondents haveexceptedHaving carefully reviewedthe record,we concludethat the TrialExaminers credibilityfindingsare not contraryto the clear preponderanceof all the relevant evidenceAccordingly,we find no basis for disturbingthose findingsStandard Dry Wall Products, Inc,91 NLRB544, enfd 188F.2d 362 (CA 3)The complaint alleges, the answers of the parties admit,and I find, that Respondent Union and Truck Drivers andiA copy ofthe chargein Case 10-CA-7783, filed on May 19, 1%9, wasserved on RespondentEmployerand RespondentUnion, respectively, byregisteredmailonMay 19, 1969. A copy of the charge in Case10-CB-1811-3, filed on May 22, 1969,was served onRespondent Unionand RespondentEmployer, respectively, by registered mail on May 23,1%92All dateshereinafter refer to thecalendar year1%9 unless otherwiseindicated187 NLRB No. 3 16DECISIONSOF NATIONALLABOR RELATIONS BOARDHelpers Local Union No. 515 (herein called the Teamstersor the Charging Party) are labor organizations within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe material facts giving rise to the principal issue in thiscase are not essentially in dispute and may be summarizedas follows:The Respondent Union has been the collective-bargain-ing representative of Respondent Employer's employees fora number of years, the last certification of the Boardoccurring in 1961.3 The last collective-bargaining agree-ment between the parties prior to the contract at issue inthis proceeding ran from May 1, 1967, through April 30,1969.On or about March 1, Respondent Union sent a timelynotice to Respondent Employer reopening the contract;however, no negotiations took place between the partiesuntil April 28, the date of the execution of the contract.On or about March 11, a special meeting was called forallmembers of Respondent Union who were employees ofRespondentEmployer for the apparent purpose ofdiscussing plans for negotiations leading to a new contract.4However, only approximately five employees, includingPresident Layne, appeared for the meeting, and the latterwas in an advanced state of inebriation which wasapparently not uncommon. The employees present ap-pointed themselves as the negotiating committee, butnothing was accomplished due to Layne's condition. Laynetold the employees that he would draw up a proposal andsend it to them, but this was never done.5The following day, March 12, following a sales meeting ofthe Company, the members of the "negotiating committee"advised other employees of the events of the previousevening. A number of employees indicated that they wouldbe desirous of a change in representation and requestedStalyon to be their spokesman. Stalyon indicated that hewas agreeable, but that he would make no move in thatdirection until he discussed it with representatives of theCompany. However, he did suggest that those employeeswho desired a change put their names on a blank piece ofpaper.The following morning, Stalyon and Harrison met withthen president of the Company, McDade, and GeneralManager Horton. Stalyon recounted the events at the unionmeeting and of the meeting with the employees the previousday in which a number of them had registered dissatisfac-tionwithRespondent Union and desired a change inrepresentation. McDade indicated his awareness of Layne's"drinking problem" but asked Stalyon if there was not aprocedure which the membership could vote Layne outrather than changing unions. Stalyon replied that this was3The appropriate unit includes all maintenance and productionemployees including route driver salesmen and truckdrivers, but excludingguards, watchmen, clerical and office help, professional employees, andsupervisors as defined in the Act4The membership of Respondent Union comprised employees ofbottling companies in the Chattanooga area other than employees ofRespondent Employer Indeed, the president thereof, Rocky Layne, was anemployee of a competing bottler5The foregoing findings are based upon the credited testimony of twoemployees (Stalyon and Harrison) who testified that they attended theunlikely because of the extremely low membership in theUnion among the employees of the Company and that theywere not interested in joining because they could not getlocal representation.6McDade asked whether the employ-ees could be "held together" until he was able to contactRespondent Union Representative Greenthal with whomMcDade had always had a "good working arrangement."Stalyon responded that he did not believe that a majority ofthe employees wanted anything more to do with theRespondent Union and that his sole reason formeetingwith company representatives was because he did not wishto do anything behind their backs.That afternoon Stalyon took the signed piece of paper(which he had shown McDade) to the Teamsters hall andwas given a petition form to be signed by the employees oftheCompany. At the top of this form was typed thefollowing:We, the undersigned being represented by BreweryWorkers Local No. 79, do not desire to be representedby this Union any longer.Beginningthat day, and continuing the next several days,Stalyon and Harrison secured employees' signatures on thepetition as well as on Teamsters authorization cards.Although 19signatureswere secured on the first petition(G.C. Exh. 12), a second petition was also circulated by thesame persons during this period on which some 25 namesappeared (G.C. Exh. 8 and Company Exh. 15).7 This latterpetition which was entitled "Petition For Representation byTruck Drivers and Helpers, Local Union No. 515," had thefollowing languageas itsheading:We, the undersigned, formerly represented by theBrewery Worker's Union, hereby declare that they arenow represented by Truck Drivers and Helpers, LocalUnion No. 515; and, we hereby request our Employer,PEPSI COLA BOTTLING COMPANY, to bargainwith Truck Drivers and Helpers, Local Union No. 515.This second petition was attached to a certified letterdatedMarch 19 sent by Teamsters to the Company, asfollows.Mr.William R. Horton, ManagerPepsi-Cola Seven Up Bottling Company1600 Rossville AvenueChattanooga, TennesseeDear Sir:This is to advise you that Truck Drivers and HelpersLocal Union No. 515, represent the majority of youremployees in the contractbargainingagent of your saidemployees and requestrecognition.We are attaching a petition of your employeesestablishing this fact and you may compare signatureswith those of your records.Ifyou proceedto negotiatefurther with a previousmeetingLayne wasnot called as a witness, although no reason was shownas to his unavailability6 There is evidencein therecord toindicate that in a poor strike of theCompany's employees, Layne,who was,as noted,an employee of acompetingbottler, utilizedthe situation to gain customers for himself Suchconduct, plus his "drinkingproblem,"doubtless did not endear him to theemployees of the CompanyrDuring this period 24 Teamsters authorization cardswere also signed,which were received inevidence herein PEPSI COLA BOTTLING CO.17bargaining agent, now rejected by majority of youremployees, we shall consider such act as unfair laborpractice under the National Labor Relations Act.Sincerely,10 dismissed the petitions, holding that the collective-bargaining agreement currently in effect between theCompany and the Respondent Union constituted a bar.There was no appeal to the National Labor RelationsBoard from such dismissal.William A. TestBusiness AgentThe foregoing letter was received by the Company on orabout March 20. McDade testified that upon receipt of theletter he consulted his attorney respecting the matter and asa resultof such consultation he "paid no attention to theTeamsters representation and continued to negotiate withthe Brewery Workers."8On March 26, Teamsters filed a petition for representa-tion of the Company's employees with Region 10 of theBoard(10-RC-7734). However, on March 27, counsel forRespondent Union advised the Board that the Teamsterspetitionwas untimely in view of the current agreementbetween the Respondent Union and the Company, andrequested its immediate dismissal. The Region, adoptingthe position of Respondent Union, and in apparent relianceon the doctrine ofDeluxe Metal Furniture Company,121NLRB 995, notified the Teamsters representative whoacquiesced therein, and requested withdrawal of suchpetition Such withdrawal was approved by the RegionalDirector on April 2, without prejudice to the ChargingParty.In the afternoon of April 28, employee James Schmittwas approached by another employee, George Johnson,and asked if he would attend a meeting at a local hotel thatevening. Schmitt agreed to go although he testified that hedid not know that it was to be a negotiating session until themeeting began. Schmitt, Johnson, and another employee,Arthur Sterling, were the only employees present .9 Unionrepresentatives included president of the Local, RockyLayne, and International representative, Mel Greenthal.Present for the Company was its president, Neil McDade.10At that meeting, which lasted until almost midnight, acollective-bargainingagreementwas negotiated and execut-ed (G.C. Exh. 3). Thereafter, both Respondent Union andthe Company maintained that they had a valid contract asof May I (for a 3-year period) although it was never ratifiedby a vole of the employees in the unit.11On May 5, petitions were filed with Region 10 of theBoard seeking an election to decertify the RespondentUnion and to certify the Teamsters as the collective-bargaining representative of the employees of the Companyin the aforesaid appropriate unit (10-RC-7764 andlO-RD--382). On May 15, the Regional Director for Region9However,as previously noted, there hadbeen no negotiationswith theBreweryworkers at that time9 It is to be recalledthat neitherof these employees were on the"negotiating committee"chosen at the union meeting onMarch I I10The record issilentas to the namesof any other companyrepresentatives present11The constitutionof the InternationalUnion of which the RespondentUnionisan affiliate,providesin articleIV, section 22(a), in pertinent part,"Ratificationof contract shall be by a majority of the votes cast by themembers affectedby the contract. Said vote shall be by secret ballot at aregular meeting or at a special meeting calledfor that purpose " However,subsequentlyinthe samesubsection, it is stated that "in unusualcircumstances, the General Executive Board may vary or dispense with thisAnalysis and Concluding FindingsRelying on the fact that they negotiated and executed thecurrent collective-bargaining agreement in the "insulatedperiod" enunciated by the Board inDeluxe Metal FurnitureCompany,12and affirmed inCity Cab, Inc,13Respondentsargue that in the absence of a timely filed petition byTeamsters, i.e., prior to the "insulated period," suchcollective-bargaining agreement is valid and legally bind-ing. Indeed, it is urged that the Regional Director of theBoard so found in his dismissal of the petition subsequentlyfiled (10-RC-7764), and from which no appeal to theBoard was taken.14 Moreover, Respondents contend (1)thattheevidenceofTeamsters interest among theemployees is defective from both the evidentiary andsubstantive point of view; (2) that even assuming suchinterest was once valid, the Employer was legally free toassume that it was dissipated following the dismissal of thefirstTeamsters petition filed with the Board; (3) noknowledge of majority interest of the Teamsters among theEmployer's employees was ever communicated to theRespondent Union; and (4) the dismissal of the secondTeamsters petition to the Board,supra,constitutes a bar tothe instant unfair labor practice proceedings.We nowproceed to an analysis of these contentions.It is, of course, true that, inCityCab, theBoardrecognized the relevance of its contract-bar rule to thedetermination of the existence of a real question concerningrepresentation. "Those rules provide `a 60-day insulatedperiod immediately preceding and including the expirationdate of an existing contract . . . during which the partiesmay negotiate and execute a new or amended agreementwithout the intrusion of a rival petition,' and furtherprovide that only a petition timely filed before the insulatedperiod is effective to suspend operation of the insulatedperiod." 15 Thus, the Board went on to hold that, underthese rules, "a rival union is clearly apprised of both thetime and manner in which it can proceed in an attempt tounseat an incumbent union, while parties to a contract,valid for bar purposes, have been afforded in the 60-dayinsulated period the necessary opportunity to carry outtheir bargaining responsibilities free from `the threat ofoverhanging rivalry and uncertainty.' " 16 1 ne Board thenconcluded that "where there exists a contract which underprocedure " In any event, according to the testimony of McDade,Greenthal told him that he (Greenthal) was empowered to ratify thecontract for the internationalUnion Greenthal did not testify12 121 NLRB 99511 128 NLRB 493 Such "insulated period" normally consists of a 60-day period "immediately preceding and including the expiration date of anexisting contract "(Idat 495 )11 In its brief, Respondent Employer argues that Teamsters "cannotsustain with an unfair labor practice charge a position which it permittedto die in a representation proceeding, hence, the complaint herein shouldbe dismissed " (Br p 3 )15City Cab, Inc.128 NLRB 493, 495i6Ibid 18DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Board's contract-bar rules has an insulated period, theMidwest Pipingdoctrine 17 is inapplicable to conductoccurring during that period, unless there is on file at thebeginningof that period a petition which raises a realquestion concerning representation." 18Subsequent cases make clear, however, that the Boarddid not by its decision inCity Cabrule that an employerand the union were legally immune from a finding ofviolation by executing a contract within the "insulatedperiod"where the incumbent union did not, in fact,representa majority of the employees in the unit and thecompany and union knew it.19 InKenrichtheTrialExaminer drew what appears to me to be a valid distinctionbetween the obligation of an employer to bargain with anincumbent union (whose majority status has been dissipat-ed during the term of the contract) respecting grievances orchanges inworking conditions to take effect during theterm of the contract, and the duty of an employer to dealwith the same incumbent union concerning the terms of anewcontract to take effect after the current contract hasexpired. The Trial Examiner there was unable to locate anycase holding "that an employer may with impunitycontinueto recognize an incumbent union, despite itsactual loss of majority status, for the purpose of negotiatinga contract for a new term, provided that such contract isnegotiated, as here, during the `insulated period' of the oldcontract." 20 He distinguishedCity Cabon the ground that"itdid not affirmatively appear . . . that the incumbentunion had lost its majority status, and the Board merelyheld there that it would not apply itsMidwest Pipingrulewhere, in the face of a rival claim (which is not supportedby a timely petition), the employer negotiates a newcontract with an incumbent union during the insulatedperiod of its expiring contract." 21InHart,theBoard approved the Trial Examiner'sDecision which reasoned that the Board did not intend byitsDeluxe MetalandCity Cabcases to uphold a collective-bargainingagreementarrived at during the "insulatedperiod" where the incumbent union no longer represented amajority of the employees and both the company and theunionknew it. In distinguishingCityCab,theTrialExaminerstated:What was lacking there, and present in the case beforeme, is evidence that before the contract was executed,17 63 NLRB 1060.18City Cab, Inc,supra, 49519Kenrich Petrochemicals, Inc,149NLRB 910,HartMotor Express,Inc,164NLRB 38220Kenrich Petrochemicals, Inc, supra,In 10, 91621Ibid22Hart Motor Express, Inc, supra,384-38523 1 base this finding upon a comparison of the signatures on the cardsagainst those on the petitions as well as a failure of the Respondents toproduce but one employee whose testimony in anywise cast any doubt asto the authenticity of signatures on the petitions.That employee (Arthur R.Sterling)was one of the three who signedthe April28 contract, and heacknowledged that the signature appearing on the Teamsters authorizationcard appeared to be his This signature does not appear to be essentiallydissimilar from the signature appearing on the petitions although thesignature on the latter is quite garbledIn anyevent, even if this onesignature were cast out, such would not affect the majority status of theTeamsters at the timeindicatedAs respects alleged coercion of employees who signed the petition, theonly record evidence to support this contention is the testimony ofPresidentMcDade who stated that after the contract was signed he had athe incumbent union had been shorn of its authority tonegotiate the new agreement in behalf of the employeesinvolved 22It thus becomes necessary to determine whether, underthe facts in the instantcase, the Respondent Union had, onApril 28, been "shorn of its authority to negotiate the newagreement" and whether the Company and the RespondentUnion knew it.The record shows that by March 16 a clear majority ofthe employees in the unit had evidenced, by signingpetitions and authorization cards, to be represented for thepurposes of collective bargaining by the Teamsters ratherthan the Respondent Union. Although Respondents at thehearing, primarily through their vigorous cross-examina-tion of Stalyon,cast somedoubt upon the number andorder of the petitions secured during the period from March13 through 16, I am convinced that the signaturesappearing thereon are valid and binding.23 Accordingly, Ifind that by March 16 Teamsters had secured majorityrepresentation among the employees in the unit.However,Respondent Employer claims that evenassumingthat it was placed on notice by March 20 of themajority status of the Teamsters (by the March 19 letter ofBusinessAgent Test), the effect of such notice waseffectively dissipated on or about April 3 when it receivedthe notification from the Board's Regional Director that thepetition filed by the Teamsters for an election had beenwithdrawn. However, the Teamsters never notified Respon-dent Employer that Teamsters was receding from theposition taken in the March 19 letter to the RespondentEmployer, and counsel for Respondent Employer candidlyacknowledged at the hearing that he was aware that theTeamsters had withdrawnits petitionnot because of a lackof interest in the employees, but because the petition wasuntimely filed.24 Under these circumstances, I cannot givecredence to the testimony of McDade that he equated thewithdrawal of the Teamsters petition with an abandonmentofTeamsters interest in representing the employees.Rather, McDade proceededto negotiatewith the Respon-dentUnion upon his attorney'sassurancesthat suchnegotiations were legal and proper because they took placewithin the "insulatedperiod" provided inDeluxe MetalandCity Cab.However, as hereinabove discussed, I have foundthese cases not to be controlling of the situation here.25conversation with an employee, Billy Mahan. who assertedtoMcDade thathe signed the petition because he was threatened.However, Mahan wouldnot identifythe personwho allegedlyuttered the threat, nor was Mahanproducedas a witness Under all circumstances,I givevery littleweight tothis testimony and find a decidedlackofevidenceto support anycontention that the signatures on the cards and/or petitions were securedthrough coercion or intimidationFinally, at thehearing and in its brief,counsel for RespondentEmployerobjectedto the receipt in evidence of the cards and petitions through thetestimonyofanyoneother thanthe signatory.However,itiswellestablished that a witness to the securing of the signaturemay testify as tothe event and that such testimonymay providethe necessary predicate forthe receipt in evidence of the authorizationcard orpetition.SeeMartinElectronics, Inc,183 NLRB No 4, In 124 It is to be recalled that this was also the reason advanced by counselforRespondent Union in his letter to the Board of March27, for thedismissal of the petition(G.C. Exh. 9)25 Indeed, although I need not reach the point in viewof myfindingsabove, I seriouslyquestion whether or not theCompany'snegotiations withRespondentUnion on April28, in asserted good faith, can constitute adefense to an 8(a)(2)charge in the light of the SupremeCourt'sdecision in PEPSI COLA BOTTLING CO.As respects notice to the Respondent Union, there is norecord evidence that a copy of the petition which was sentby the Teamsters to the Company was ever sent to theRespondentUnion.However, there is testimony ofemployee Gene Harrison that approximately a week priorto the execution of the collective-bargaining agreement atissue here, he telephoned president of Respondent Union,Rocky Layne, and told him that approximately 90 percentof the employees would like to see execution of the contractdelayed until the first of May since "there was a possibilitywe could put the Teamsters in." However, Layne rejectedthis suggestion and advised Harrison that there would be acontract negotiated.26 Moreover, the actual fact respectingthemembership of Respondent Union among the unitemployees has its basis in the records of Respondent Unionand therefore particularly within its bosom. In the absenceof the production of such records, it is reasonable to inferthat their production would reveal facts which would beadverse to the position of Respondent Union.27 According-ly, I find that the Respondent Union knew, at the time ofthe execution of the collective-bargaining agreement atissue, that it did not represent a majority of the employeesin the unit.Finally, the Company urges as a bar to this proceedingthedismissalof the second Teamsters petition, filedsubsequent to the execution of the agreement (Case10-RC-7764), on the ground that such dismissal constitutesan adjudication of the legality of the contract, and theCharging Party did not appeal it. However, it is wellestablished that "it is the practice of the Board ... at leastso far as the question of a bar to a proceeding is concerned,to presume the legality of a collective agreement and torefuse to admit evidence on the question whether at timethe contract was executed a majority of the employeescovered by such contract had designated the contractingunion as their bargaining representative." 28Moreover,such administrative action by the Regional Director cannotpreclude a prosecution by the General Counsel of theBoard,whose decision in this regard is controlling.29Accordingly, this contention of Respondent Employer isrejected.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.PepsiColaBottlingCompany is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent Union and Charging Union, and each ofInternationalLadies'GarmentWorkers'Union [Bernhard-Altmann] vNLRB366 U S 732 (1961) For there, the Court found in plain languagethat "the act made unlawful by 8(a)(2) is employer support of a minorityunionMore need not be shown, for, even if mistakenly, theemployees' rights have been invaded It follows that prohibited conductcannot be excused by showing of good faith" (Id.at 739 )In view of such language, I reject, as essentially irrelevant, the testimonyof McDade that one of the reasons for his reluctance to acknowledge theTeamsters claim was the filing of an NLRB charge against him in 1967 forassertedly dealing with the employees on an individual basis rather thanthrough the collective-bargaining representative19them, are labor organizations within the meaning of Section2(5) of the Act.3.Allmaintenance and production employees of theEmployer, including route driver salesmen and truckdri-vers, but excluding guards, watchmen, clerical and officehelp, professional employees, and supervisors as defined intheAct, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.4.By recognizing the Respondent Union as solebargaining representative of its employees in the aboveunit, and by executing a contract with said RespondentUnion covering such employees at a time when saidRespondent Union did not represent the majority of suchemployees, and by maintaining such contract in effect, theRespondent Employer has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(2)and (1) of the Act.5.By executing and maintaining such contract in effectat a time when it did not represent the majority ofemployees in the aforesaid unit, the Respondent Union hasviolated Section 8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondents have engagedin unfair labor practices, it will be recommended that theybe ordered to cease and desist therefrom and take certainaffirmative action.Itwill be recommended that the Respondent Employerbe ordered to withdraw all recognition from the Respon-dent Union as the collective-bargaining representative of itsemployees in the aforesaid unit, and that the RespondentUnion be ordered to cease acting as such representative,unlessand until the Respondent Union shall havedemonstrated itsmajority status pursuant to a Board-conducted election among the Respondent Employer'semployees. It will also be recommended that the Respon-dent Employer be ordered to cease giving force and effectto,and that the Respondent Union be ordered to ceaseseeking to enforce, their collective-bargaining agreement ofApril 28, 1969. However, nothing contained herein shall beconstrued as requiring the Respondent Employer to varythewage, hour, seniority, or other substantive terms ofemployment which the Respondent Employer has estab-lished in the performance of said contract, or to prejudicethe assertion by its employees of any right that they mayhave thereunder.26The foregoing is based on the testimony of Harrison, which I creditparticularly, as previously noted, in the absence of the production of Layneas a witness27 SeeN LR B v Wallick & Schwalm Company,198 F 2d 477, 483(C A 3), citing 2 Wigmore,Evidence,28528ElectroMetallurgical Co,72 NLRB 1396, 1399, cited with approvalinMishara Construction,171 NLRB No 80, at fn 429 SeeSection 3(d) of the Act 20DECISIONS OF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDER30Upon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthat:A.Respondent, Pepsi Cola Bottling Company, itsofficers, agents, successors, and assigns, shall be ordered to:1.Cease and desist from:(a)Recognizing Brewery Workers Local No. 79 as theexclusive representative of its employees in the aforesaidunit for the purpose of dealing with the RespondentEmployer concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions orterms of employment, unless and until the said labororganization shall have demonstrated its exclusive majoritystatus pursuant to a Board-conducted election among theRespondent Employer's employees in the aforesaid unit.(b)Giving effect to its collective-bargaining agreementwith Respondent Union dated April 28, 1969, or to anyextension, renewal, or modification thereof; provided,however, that nothing herein shall be deemed to require theRespondent Employer to vary or abandon any wage, hour,seniority,orother substantive terms of employmentestablished under such agreement, or to prejudice theassertion by employees of any rights they may havethereunder.(c)In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Withdraw and withhold all recognition from BreweryWorkers Local No. 79 as the exclusive bargainingrepresentative of its employees in the aforesaid unit for thepurposes of dealing with Respondent Employer concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions or terms of employment,unlessand until the said labor organization shall havedemonstrated its exclusive majority status pursuant to aBoard-conducted election among the Company's employ-ees in the aforesaid unit.(b) Post at its plant at Chattanooga, Tennessee, copies ofthe attached notice marked "Appendix A."31 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by RespondentEmployer's representative, shall be posted by RespondentEmployer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Employer to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Post at the same places and under the same conditionsas set forth in subparagraph (b), above, and as soon as theyare forwarded by the Regional Director, copies of theRespondent Union's notice herein marked "Appendix B."B.Respondent, BreweryWorkers Local No. 79, itsofficers, agents and representatives, shall be ordered to:1.Cease and desist from:(a)Acting as the exclusive bargaining representative ofthe employees of Respondent Employer in the aforesaidunit,for the purpose of dealing with said Employerconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or other terms or conditions ofemployment, unless and until said Respondent Union shallhave demonstrated its exclusive majonty status pursuant toa Board-conducted election among Respondent Employ-er's employees in the aforesaid unit.(b)Giving effect to its collective-bargaining agreementwith the Respondent Employer dated April 28, 1969, or toany extension, renewal, or modification thereof.(c) In any like or related manner restraining or coercingemployees of Respondent Employer in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its offices and meeting hall copies of theattached notice marked "Appendix B.1132 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent Union'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedaysthereafter,in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall be taken by the Respondent Unionto insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the said Regional Director signed copies of"Appendix B" for posting by the Respondent Employer atitsChattanooga, Tennessee, plant, as provided above.Copies of said notice, on forms provided by the saidRegional Director, after being signed by the RespondentUnion's representative, shall be forthwith returned to theRegional Director for disposition by him.C.Both Respondents shall be ordered to notify theRegional Director for Region 10, in writing, within 20 daysfrom the receipt of this Decision, as to what steps they havetaken to comply herewith.3330 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes31 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD"32 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD"33 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento complyherewith " PEPSI COLA BOTTLING CO.21APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Brewery Workers Local No.79 as the exclusive representative of our employees inthe bargaining unit described below,for dealing with uswith respect to rates of pay, wages, hours of employ-merit,or other terms and conditions of employment,unless and until saidLocal No.79 shall have beencertified by the National Labor Relations Board afterhaving demonstrated its exclusive majority representa-tive status in a Board-conducted election among ouremployees in the appropriate unit.WE WILL NOT give effect to our collective-bargainingagreementof April 28,1969, with saidLocal No. 79 orenter into or enforce any extension,renewal, modifica-tion,or supplement thereof, or any supercedingcollective-bargaining agreement with saidLocal No. 79;we are not required,however,to vary those wages,hours, seniority, or other substantive terms of employ-ment established under such collective-bargainingagreement,and our employees are free to assert anyrights they may have thereafter.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofrightsguaranteed in Section 7 of the Act. Theappropriate bargaining unit is:All maintenance and production employees ofPepsi Cola Bottling Company at its Chattanooga,Tennessee,plant,including route driver salesmenand truckdrivers,but excluding guards,watch-men, clerical and office help, professional employ-ees, and supervisors as definedin the Act.All our employees are free to become, remain, or refrainfrom becoming or remaining members of the above-namedor any other labor organization.PeachtreeBuilding,Room701, 730Peachtree Street,Northeast,Atlanta,Georgia30308,Telephone404-526-5760.DatedByNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTenforce or give effectto our collective-bargaining agreementof April 28, 1969, with Pepsi ColaBottlingCompany,orenter into or enforce anextension,renewal,modification,or supplement there-of, or any superceding collective-bargaining agreement,with Pepsi ColaBottlingCompanyunless and until weshallhave been certifiedby the National LaborRelations Board after having demonstratedour exclu-sivemajorityrepresentative status pursuant to a Board-conductedelection among employeesof Pepsi ColaBottling Company in the appropriate unit set forthbelow.WE WILL NOTact as the exclusive collective-bargain-ing representativeof the employees of Pepsi ColaBottlingCompany in the appropriateunit unless anduntilwehavebeen certifiedby the Board as suchrepresentative.The appropriateunit is:All maintenanceand production employees ofPepsi ColaBottlingCompany at its Chattanooga,Tennessee,plant,includingroutedriver salesmenand truckdrivers, but excludingguards,watch-men, clerical and officehelp, professional employ-ees, and supervisors as definedin the Act.WE WILL NOT in any like or relatedmanner restrainor coerceemployees of RespondentEmployer inexerciseof their rightsguaranteedin Section 7 of theAct.PEPSI COLA BOTTLINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,APPENDIX BBREWERYWORKERS LOCALNo. 79(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,PeachtreeBuilding,Room 701,730 Peachtree Street,Northeast,Atlanta,Georgia30308,Telephone404-526-5760.